 


110 HR 907 IH: For the relief of Denes and Gyorgyi Fulop.
U.S. House of Representatives
2007-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
V 
110th CONGRESS 1st Session 
H. R. 907 
IN THE HOUSE OF REPRESENTATIVES 
 
February 7, 2007 
Mr. Lantos introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
For the relief of Denes and Gyorgyi Fulop. 
 
 
1.Permanent resident status for Denes and Gyorgyi Fulop 
(a)In generalNotwithstanding subsections (a) and (b) of section 201 of the Immigration and Nationality Act, Denes and Gyorgyi Fulop shall be eligible for issuance of immigrant visas or for adjustment of status to that of aliens lawfully admitted for permanent residence upon filing an application for issuance of immigrant visas under section 204 of such Act or for adjustment of status to lawful permanent resident. 
(b)Adjustment of statusIf Denes Fulop or Gyorgyi Fulop enters the United States before the filing deadline specified in subsection (c), the alien shall be considered to have entered and remained lawfully and shall, if otherwise eligible, be eligible for adjustment of status under section 245 of the Immigration and Nationality Act as of the date of enactment of this Act. 
(c)Deadline for application and payment of feesSubsections (a) and (b) shall apply only if the application for issuance of immigrant visas or the application for adjustment of status are filed with appropriate fees within 2 years after the date of enactment of this Act. 
(d)Reduction of immigrant visa numbersUpon the granting of immigrant visas or permanent residence to Denes and Gyorgyi Fulop, the Secretary of State shall instruct the proper officer to reduce by the appropriate number, during the current or next following fiscal year, the total number of immigrant visas that are made available to natives of the country of the aliens’ birth under section 203(a) of the Immigration and Nationality Act or, if applicable, the total number of immigrant visas that are made available to natives of the country of the aliens’ birth under section 202(e) of such Act. 
 
